ORDER
Petitioner filed a motion on July 11, 2016 for resentencing pursuant to Aiken v. Byars, 410 S.C. 534, 765 S.E.2d 572 (S.C. 2014). Now, therefore, pursuant to SC CONST. Art. V, § 4,
IT IS HEREBY ORDERED that the Honorable William P. Keesley be vested with exclusive jurisdiction over the Petitioner’s Motion for Resentencing in the above-captioned matter.
Judge Keesley shall at all times be vested with concurrent jurisdiction in all circuits of the state to dispose of matters relating to this case, and shall decide all matters pertaining to the Petitioner’s Motion, and shall retain jurisdiction over this matter regardless of where he may be assigned to hold court, and may schedule such hearings as may be necessary at any time without regard as to whether there is a term of court scheduled.
If necessary, to resolve issues related to the appointment of counsel, a hearing shall be conducted within thirty (30) days of this order.
Within sixty (60) days of the date of this order, Judge Keesley shall issue a scheduling order setting forth the schedule that shall be followed in this matter, including the date of the hearing on the merits. The scheduling order may be amended as necessary.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice